Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 1 of 16
Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 2 of 16
Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 3 of 16
Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 4 of 16
Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 5 of 16
Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 6 of 16
Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 7 of 16
Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 8 of 16
Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 9 of 16
Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 10 of 16
Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 11 of 16
Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 12 of 16
Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 13 of 16
Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 14 of 16
Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 15 of 16
Case 19-07692   Doc 61   Filed 06/17/19 Entered 06/17/19 14:16:58   Desc Main
                          Document     Page 16 of 16
